[exhibit1048privatestuden001.jpg]
Firstmark' SERVICES PRIVATE STUDENT LOAN SERVICING AGREEMENT This Private
Student Loan Servicing Agreement (the "Agreement") is entered into and effective
as of the 9th day of October, 2014, by and between Nelnet Servicing, LLC, d/b/a
Firstmark Services, a Nebraska limited liability company, ("Firstmark") and
Union Bank and Trust Company, a Nebraska state banking corporation, ("Lender").
WHEREAS, Firstmark provides processing services related to the servicing of
Education Loans for lenders; and, WHEREAS, Lender in the ordinary course of its
business makes or acquires Education Loans; and, WHEREAS, Firstmark agrees to
process and service Education Loans for Lender pursuant to the Servicing
Guidelines, and Lender therefore desires to retain Firstmark for such services.
NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties agree as follows: Article I - Definitions
1_1. "Affiliate" means any individual, corporation, partnership, association 01'
business that directly or indirectly through one or more intermediaries)
controls, or is controlled by, or is under common control with a party or its
successors. The term "control" including the terms "controlling," "controlled
by," and "under common control with" means the possession, direct 01' indirect,
of the power to direct or cause the direction of the management and policies of
a corporation, partnership, association or business, whether through the
ownership of voting shares, by contract or otherwise, Affiliates shall include
such entities whether now existing or later established by investment, merger or
otherwise, including the successors and assigns of such entities. 1w2,
"Agreement" means this Agreement. 1~3, "Applicable Law" means federal, state or
local statute, rule, regulation or similar legal requirement applicable to
processing the origination and servicing of Education Loans, 1-4. "Almlicable
Requirements" means each of the following, as applicable: (i) all contractual
obligations under this Agreement and under the Loan Documents; (ii) Applicable
Law, and (iii) the Servicing Guidelines. 1-5. "Borrower" means a maker ofa
promissory note with respect to an Education Loan, CONPIDENTIAL FlRSTMARK
SERV1CES Pnge J



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden002.jpg]
1-6. "Business Day" means any day other than a Saturday, Sunday, 01' a day on
which the banking institutions in the city in which a payment is received or a
disbursement hereunder must be initiated are authorized or required by law 01'
executive order to close. 1-7. "Claims" means claims, liabilities, losses,
damages, costs, expenses and reasonable attorney's fees asserted against or
incurred by a party in connection with a dispute by or the assertions of a third
party which arise out of the relationship created by the Agreement. 1-8.
"Confidential Information" has the meaning given such term in Section 1lI-II.a.
hereof. 1-9. "Education Loan" means a consumer loan made or to be made to a
Borrower for the funding of expenses in connection with such Borrower's
education, and which is not insured or guaranteed by, or made pursuant to a
program sponsored by, a state or federal government 01' governmental agency.
1-10. "Effective Date" means the date set forth in the preamble to this
Agreement. I -11. "Fees" means the amounts to be paid by Lender to Firstmark
fOI'the Services, as further defined in Section 2-7(a) and Schedule A. 1-12.
"Force Majyure" means, without limitation, the following: acts of God, strikes,
lockouts, or other industrial disturbances; acts of public enemies; order 01'
restraint of any kind of the government of the United States of America or of
any state or locality in which a party is doing business or any of their
departments, agencies or officials, or any civil or military authority;
insurrections; riots; landslides; earthquakes;. fires; storms; droughts; floods;
explosions; breakage or accident to machinery, equipment, transmission pipes or
canals; or any other cause or event not reasonably within the control of the
party. 1-13. "Intellectual Prop-erty" means user manuals, training materials,
computer programs, routines, structures, layout, report formats, trademarks,
servicemarks, copyrights, patent rights and all oral or written information
relating to a party's business which is not generally known to the public and
which gives such party an advantage over its competitors who do not know or use
such information. 1-14. "Lender" has the meaning given to such term in the
preamble to this Agreement. 1~15. "Loan Documents" means loan applications,
promissory notes, credit agreements, disclosures and notices with respect to
Education Loans. Lender acknowledges that it holds the "Customer Relationship"
(as defined in the Gramm-Leach-Bliley Act) with Borrowers and thereby has the
responsibility to provide privacy policies and notices to such Borrowers as
required therein. Firstmark will deliver or make available Lender's privacy
notices in connection with the Services, as directed by Lender) at the fee set
forth in Schedule A. 1-16. "NPl" means "Nonpublic Personal Information" as such
term is defined in the regulations implementing Subtitle A of Title V of the
Graham-Leach-Bliley Act, Pub. L. 106-102, CONFIDENTtAL FJRSTMARK SERVICES Page 2



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden003.jpg]
codified at 15 U.S.C. 6801 et seq., received or obtained, directly or
indirectly, by Firstmark pursuant to or in connection with of this Agreement.
1-17. "Person" means an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, a government or any
department or agency thereof or any other entity. 1-18. "School" means the
educational institution attended or to be attended by a Borrower, using the
funds provided by an Education Loan. 1-19. "Servicing Guidelines" means the
Client Program Manual or similar information attached hereto as Schedule I-19.
1-20. "Services" means the Servicing Services. 1-21. "Term" has the meaning set
forth in Section III-I below. Article II - Services Provided 2-1. Forms and
Documentation. All Loan Documents to be utilized by Lender and Firstmark in
connection with the Services, shall be the responsibility of Lender and provided
by Lender to Firstmark. Any material modification of such forms and
documentation shall likewise be prepared by 01' approved in writing by Lender.
Lender shall be solely responsible to ensure that at all times the Loan
Documents comply with Applicable Law. Firstmark shall have no liability for
inaccuracies or other defects in the Loan Documents or for the failure of any
Loan Documents to comply with Applicable Law. 2-2. Approval of EducatiQn Loan
Applications. Nothing in this Agreement shall make Firstmark a loan production
office or a holder or originator of any Education Loan, processed or serviced
hereunder. 2-3. Origination Services. All Education Loans to be serviced by
Firstmark pursuant to this Agreement shall have been previously originated by
origination agents by or 011 behalf of Lender or Lender's assignor. Firstmark
shall not be responsible for any origination services under this Agreement. 2-4.
Services. Upon acceptance of any previously originated Education Loan
i11tOFirstmark's computer system, Firstmark shall service such loan in
accordance with Applicable Requirements, provided, Firstmark shall at no time
have any liability for the actions of third parties or for the origination or
servicing of Education Loans prior to such Education Loans being delivered to
Firstmark for servicing. Services to be performed by Firstmark shall include the
following: CONFIDENTIAL FIRSTMARK SER VICES Page 3



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden004.jpg]
a. Making available to Borrowers all required Loan Documentation. b. Acceptance
of Borrower payments, including via Automated Clearinghouse processes. Payments
via U.S. Mail will be directed to a lockbox established by Firstmark. Daily
transfer of funds to Lender will include all sums applied to the Education
Loans, less any cash payment reversals (checks returned for insufficient funds
and stop payment orders). c. Accounting for all transactions related to
Education Loans, including ali payments on such Education Loans, in accordance
with the Servicing Guidelines. Interest computation shall be completed in
accordance with the Servicing Guidelines. d. Processing of address changes and
other demographic information changes provided, Pirstmark may rely on, without
independently verifying, all data entries, manipulations and representations
related to Education Loans which are provided to Firstrnark or the Firstmark
systems by Lender, Schools or Borrowers. e. Responding to inquiries pertaining
to Education Loans, school status or refunds, provided, Lender shall cooperate
as necessary to enable Firstmark to respond. Inquiries may be referred to the
School if necessary. f. Reporting to credit reporting agencies pursuant to
Applicable Requirements. g. Retention of an image of all Loan Documentation,
including maintaining a backup copy of all Loan Documentation in a location
distinct from the original. h. Acting as custodian with respect to all Loan
Documentation and systems records for each Education Loan. Firstmark may make
electronic images of Loan Documentation in place of the original as permitted
for collectability purposes under state and federal law. I. Performing default
aversion services with respect to the Education Loans. 2-5. Servicing Errors. If
Firstmark commits an error in connection with the Services, which error directly
results in such Education Loan becoming unenforceable or uncollectible, Lender
shall give Firstmark written notice of the same. Thereafter, Firstmark shall
have a reasonable time to cure such Education Loan. If cure cannot be
accomplished within twelve (12) months of the original error, Firstmark will
purchase or arrange for purchase of the Education Loan from Lender at an amount
equal to the outstanding principal balance and accrued but unpaid interest
thereon. If the Education Loan is thereafter cured within twelve (12) months
after the date of purchase, Lender shall repurchase such Education Loan from
Firstmark or its designee, at a price equal to the outstanding principal amount
thereof plus accrued but unpaid interest thereon, such sum to be payable as an
additional servicing fee under this Agreement. The foregoing shall be Lender's
sole remedy for origination or servicing errors by Firsrmark. CONFIDENTIAL
FIRSTMARK SERVICES Page 4



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden005.jpg]
In connection with the purchase of any Education Loan by Firstmark or its
designee hereunder, Lender will deliver to Firstmark all records in Lender's
possession and will execute and deliver to Firstmark such other documents and
instruments as Firstmark may reasonably request to effect the transfer. Such
records shall be transferred to Firstmark free and clear of any liens,
encumbrances, claims, or interest of any person or entity claiming by, through,
or under Lender, and without representations or warranties, expressed or
implied, and without recourse to Firstmark. If Lender is required to repurchase
the Education Loan from Firstmark or its designee hereunder, Firstmark will
deliver to Lender all records in Firstmark's possession and will execute and
deliver to Lender such other documents and instruments as Lender may reasonably
request to effect the transfer. Such records shall be transferred to Lender free
and clear of any liens, encumbrances, claims, or interest of any person or
entity claiming by, through, or under Firstmark, and without representations or
warranties, expressed or implied, and without recourse to Lender. 2-6. Reports
to Lender. On or about the 10th day of each month, Firstmark shall make
available to Lender reports of activity with respect to the Services during the
preceding month, as designated in the Servicing Guidelines. 2-7. Compensation
for Services. In consideration of the Services, Lender shall pay Firstmark the
Fees on billing statements delivered by Firstmark as set forth below. Fees shall
be paid within thirty (30) days of the date of each billing statement. Fees may
be netted by Firstmark at its option, against distributions due from Firstrnark
to Lender, for Borrower payments. a. Amount of Fees. The Lender shall pay to
Firstmark fees in a monthly amount equal to the fees described in Schedule A,
attached hereto. ARTICLE III - GENERAL PROVISIONS 3-1. Term of Agreement.
Subject to the termination provisions set forth below, the Agreement shall be
effective for a period of time commencing on the date first set forth above, and
terminating on the date each Education Loan has been paid in full by the
Borrower, during which the Services shall be provided, subject to payment of the
Servicing Fees and other terms of the Agreement. 3-2. Termination of Agreement.
The Agreement may be terminated as follows: a. At the expiration of the Term. b.
Upon the refusal or failure of a party to perform any material obligation of the
Agreement, and the failure or refusal to correct or cure such performance 01'
lack thereof, within sixty (60) days after the party's receipt of written notice
of the failure or refusal, CONFIDENTIAL FIRSTMARK SERVICES Page 5



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden006.jpg]
c. Upon the failure of the parties to reach agreement with respect to a change
in the Fees as contemplated by Section 2~7 a. above. d. At Firstmark's option,
if Lender fails to pay Firstmark the Fees within sixty (60) days of any billing
statement, as contemplated by Section 2-7 a. above. e. If an insolvency,
bankruptcy or similar proceeding shall have been commenced, or a decree or order
of an appropriate court, agency or supervisory authority for the appointment of
a conservator, receiver or liquidator shall have been entered against a party,
the other party may terminate this Agreement immediately. 3-3. Termination
Process. Upon termination of this Agreement for any reason above, ail Loan
Documentation and relevant servicing records will be made available to Lender in
Firstmark's standard format. Lender will reimburse Firstmark for all expenses
associated with removing such information from Firstmark's systems and making
such information available to Lender. 3~4. Representations and Warranties. Each
of the parties represents and warrants to the other party: a. it is duly
organized, validly existing and in good standing under the laws of the state of
its organization; b. it has all necessary power and all licenses, permits,
authorizations and approvals (governmental, corporate or otherwise) necessary to
carryon its business and perform its obligations under this Agreement; and, c.
the execution or performance of this Agreement will not violate it's documents
of formation or governance, or any material contract 01' other instrument to
which it is a party or by which it is bound and will not violate any outstanding
judgment, order, writ, injunction, law, rule or regulation to which it is
subject. 3~5. Liability. Firstmark shall have no liability with respect to: a.
the failure of any Borrower to repay an Education Loan; b. disputes between
Borrowers and Schools regarding tuition, registration, attendance or quality of
education or training; c. Claims arising from actions or inactions of Firstmark
as directed by Lender) either pursuant to Applicable Requirements or otherwise,
with respect to which Lender shall indemnify and hold Firstmark harmless; d.
incorrect information regarding Education Loans or Borrowers which may be
provided to Firstmark by Lender, Schools or Borrowers, including but not limited
to, School/Borrower certification, eligibility, enrollment, and School or
Borrower demographic information Neither party shall have any liability for
Claims under any theory of tort, contract, strict liability 01' other legal 01'
equitable theory for any lost profits, exemplary, punitive, special, incidental,
indirect or consequential damages, each of which is hereby excluded by agreement
CONFIDENTIAL I'IRSTMARK SERVICES Page 6



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden007.jpg]
of the parties regardless of whether such party has been advised of the
possibility of such damages. 3-6. Limitation on Actions. The parties agree that
any action for the breach of any provision of this Agreement shall be commenced
within twelve months following the earlier of (i) the termination of this
Agreement or (ii) the date the Education Loan with respect to which the action
relates has been removed from the Firstmark servicing system. 3-7. Audit Rights.
Upon prior written notice to Firstmark, and in coordination with Firstmark's
management, Lender may perform or arrange to have audits performed of
Firstmark's servicing activities with respect to Education Loans owned by
Lender. All such audits will be performed at Lender's sole expense and during
Firstmark's normal business hours, In connection with such audits, Firstmark
agrees to provide, annually, up to forty (40) hours of assistance by Pirstmark
employees. Any additional assistance requested by Lender will be provided at an
hourly rate of $110.00 per hour per employee. Such fee is subject to change at
Firstmark's reasonable discretion but upon at least sixty (60) days' advance
written notice to Lender. 3-8. Annual Compliance Audit. On an annual basis,
Servicer will cause to be completed a SSAE 16 SOC 1 Report review of its
activities. Upon request, Lender may receive a copy of the report of such review
by paying a pro-rata share of the cost of same. Servicer's Internal Audit
Department coordinates such participation on an annual basis and divides the
aforementioned costs equally between those lenders participating. 3-9. Disaster
Recovery Plan. Servicer agrees to maintain a disaster recovery plan designed to
enable Servicer, after a disaster, to resume Services within a reasonable
timeframe. A summary of Servicer's plan wi 11 be made available to Lender upon
request. 3-10. Intellectual Property Protection. All right, title and interest
of whatever nature in each party's Intellectual Property is and shall remain the
sole and exclusive property of such party, and 110 license or other rights
thereto are granted by this Agreement. 3-11. Confidentiality and Nondisclosure.
a. Definition. The term "Confidential Information" means any information that
either party discloses, by any method and in any form or format, which is marked
"Confidential," "Restricted," "Proprietary" or with other similar marking, 01'
which CONFIDBNTIAL FIRSTMARK SERVICES Page 7



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden008.jpg]
should reasonably be considered to be Confidential Information. By way of
example and not limitation, Confidential Information includes: (i) any
information concerning a party's, its agents' or licensors' technology, such as
systems, source code, databases, hardware, software, programs, applications,
protocols, routines, models, displays and manuals, including, without
limitation, the selection, coordination, and arrangement of the contents
thereof; and (0) any information concerning a party's, its agents' or licensors'
financial or business plans 01' operations, such as research activities and
plans, marketing or sales plans, pricing or pricing strategies, operational
techniques, internal controls, compliance policies, methods of operation,
security procedures, strategic plans, and unpublished financial information,
including information concerning revenues, profits and profit margins. b.
Restrictions on Use. The party providing Confidential Information in each case
shall be called the "Disclosing Party" and the party receiving the Confidential
Information shall be called the "Recelving Party". The Receiving Party shall not
use, without the prior written consent of the Disclosing Party, any portion of
the Disclosing Party's Confidential Information for any purpose other than in
connection with the performance ofthis Agreement. Each party agrees that: (1) it
will hold the Confidential Information of the other party in the strictest
confidence; (U) it will exercise no less care with respect to the other party's
Confidential Information than the level of care exercised with respect to its
own Confidential Information; (iii) it will not, without the other party's prior
written consent, copy or disclose to any third party any portion thereof; and
(iv) it will promptly notify the other party of any unauthorized disclosure 01'
use, and will cooperate with the other property to protect all rights in and
ownership of its Confidential Information. c. Exceptions. The foregoing
restrictions on use shall not prohibit 01' limit the Receiving Party's use,
disclosure, reproduction or dissemination of the Disclosing Party's Confidential
Information which: (a) is or becomes public domain information or material
through no fault or breach on the part of the Receiving Party; (b) as
demonstrated by the written records of the Receiving Party, was already lawfully
known (without restriction on disclosure) to the Receiving Party prior to the
information being disclosed to the Receiving Party by the Disclosing Party or
any representative of the Disclosing Party; (c) has been or is hereafter
rightfully furnished to the Receiving Party without restriction on disclosure by
a third person lawfully in possession thereof; (d) has been independently
developed, by or for the Receiving Party, without reference to the Confidential
Information of the Disclosing Party; or (e) is required to be disclosed by court
or agency order, provided that, unless prohibited by law or order, the Receiving
Party notifies the Disclosing Party so that the Disclosing Party may have a
reasonable opportunity to obtain a protective order or other form of protection
against disclosure. d. Borrower Information. Firstmark agrees that all
information related to or contained in documents subject to this Agreement which
is NPl constitutes Confidential Information of the Lender, and Firstmark shall
keep all such NPl in strictest confidence. NPI shall not be released or divulged
in any way without prior written consent of Lender, except (i) to Firstmark's
officers and employees, 01' such other third parties as is necessary to
CONPIDENT1AL I'IRSTMARK SERVICES Page 8



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden009.jpg]
perform its obligations under this Agreement, (ii) as specifically required by
Applicable Law, or (iii) to such other parties as directed in writing by the
Lender. Firstmark shall only use NPI to perform its duties under this Agreement
and for other purposes specifically directed in writing by Lender from time to
time, and shall not directly or indirectly use, 01' suffer, permit or cause to
be used, any such NPI in any other manner or for any other purpose whatsoever
including marketing or cross-selling, or suffer, permit or cause the marketing
or cross-selling of, any products or services of any kind using NPI without
Lender's prior written approval, Without in any way limiting the foregoing,
Firstmark's use, reuse, disclosure and redisclosure ofNPI shall comply with
Applicable Law. e. Firstmark will maintain an information security program
designed to prevent the unauthorized disclosure, misuse, alteration or
destruction of NPL Without limiting the immediately preceding sentence,
Firstmark agrees that such program shall be designed to satisfy the objectives
set forth in the "Interagency Guidelines Establishing Standards for Safeguarding
Borrower Information", 66 Fed. Reg. 8616, February 1, 2001 (codified in Appendix
B to 12 C.F.R. part 30). 3-12. Independent Contractors. Lender and Firstmark are
independent contractors, and nothing in this Agreement shall be construed to
create a partnership, joint venture or agency relationship between Lender and
Firstrnark. 3·13. Notices. AU notices or communications by a party to the other
party shall be delivered to the addresses set forth in the signature section of
this Agreement below, or to such other address as may be provided from time to
time by a party. Any notice shall have been deemed to have been given on the
fifth (5th) day following the mailing of such notice when mailed by registered
or certified mail, and upon receipt in every other case. 3-14. Gove1'l1ingLaw.
This Agreement is executed and delivered within the State of Nebraska. The
parties hereto agree that it shall be construed, interpreted and applied in
accordance with the laws of the State of Nebraska, and that the courts and
authorities within the State of Nebraska shall have sole jurisdiction and venue
over all controversies which may arise with respect to the execution of,
interpretation of and compliance with this Agreement. EACH PARTY HERETO WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN
ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. 3-15. Changes in Writing. This Agreement,
including this provision hereof, shall not be modified or changed in any manner
except by a writing signed by all parties hereto. CONFIDENTIAL FIRSTMARK
SERVICES Page 9



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden010.jpg]
3-16. Severability. If a COUlt of competent jurisdiction finds any of the
provisions of this Agreement to be so overly broad as to be unenforceable or
invalid for any other reason, it is the parties' intent that such invalid
provisions be reduced in scope or eliminated by the court, but only to the
extent deemed necessary by the court to render the remaining provisions of this
Agreement reasonable and enforceable. 3-17, Persons Bound. This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their legal
representatives, heirs, successors and permitted assigns. 3-18. Assignment. This
Agreement shall not be assigned by either party without the prior written
consent of the other party, which consent shall not be unreasonably withheld,
provided, Firstmark may assign this agreement or delegate any obligation
hereunder, to any Affiliate of Firstmark with reasonable notice to Lender. 3-19,
Titles. The titles used in this Agreement are intended for convenience and
reference only. They are not intended and shall not be construed to be a
substantive part of this Agreement or in any other way to affect the validity,
construction or effect of any of the provisions of this Agreement. 3-20. Waiver.
The waiver or failure of either party to exercise in any respect any right
provided for herein shall not be deemed a waiver of any further right hereunder.
3~21. Force Majeure. If by reason of a Force Majeure Firstmark is unable in
whole or in part to carry out any obligation of this Agreement, Firstmark shall
not be deemed in default during the continuance of such inability, 3-22.
Corporate Obligations. This Agreement consists of obligations of the parties as
corporate or similar entities. Any liability arising hereunder shall be
corporate liabilities. No director, officer or employee CONFIDENTIAL l'IRSTMARK
SERVrCES Page 10



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden011.jpg]
of either party shall be subject to any liability to any other party for any
action taken, or for refraining from taking any action in good faith, or for
errors in judgment. Lender agrees that during the Term or Renewal Terms of this
Agreement and for one year thereafter, it will not hire or solicit for hire, or
knowingly allow its employees to hire or solicit for hire, any employee of
Firstmark without the written permission of First mark. 3-24. Entire Agreement.
This is the entire and exclusive statement of the Agreement between the parties,
which supersedes and merges all prior proposals, understandings and all other
agreements, oral and written, between the parties relating to the Services or
any other provision of this Agreement. 3-25. Counterparts. This Agreement may be
executed in any number of counterparts. Each counterpart so executed shall be
deemed an original, but all such counterparts shall together constitute one and
the same instrument. CONFIDENTIAL FIRSTMARK SERVICES Page II



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden012.jpg]
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date. NELNET SERVICING, LLC, d/b/a FIRSTMARK SERVICES By: C)~ fv~
Name: Joseph Popevis Title: Executive Director Date: Address: 121 S. 13th
Street, Suite 201 Lincoln, NE 68508 Union Bank and Trust Company By: 04
i.eJIY1uP1Gu:,&---- Name: Angie Muhleitien Title: CEO I Pl:esident. Address:
1243 l?iomlers Woods Dr. Lincoln. NE 68506 CONFIDENTIAL FIRSTMARK SER VICES Page
12



--------------------------------------------------------------------------------



 
[exhibit1048privatestuden013.jpg]
Schedule A Fee Schedule Activi.!l:_ Fee Unit Measure ,",_'.""'- - Monthly
Servicing Fees Base Servicing $4.15 Per Borrower Per Month Miscellaneous Fees
Delinquency surcharge I $1.80 Per Participant Per Month 1098-E Tax Form 15t
Class Postage + Per Form $.10 Privacy Statements 1st Class Postage + Pel' One
Page Statement, $.10 $.04 per additional P_~.g~ Special Proiect Fee2 $150.00 Per
Hour Removal/Deconversion Fee $40.00, not to exceed Per Loan $1 million in
aggregate -- Manual Loan Add Fee $10.00 Per Loan Sale/Internal Transfer Fee
$3.00 Per Loan Claim/Charge-Off! Bankrup.!Si Filing Fee $15.00 Per Defaulted
Loan .._---- • Increases in Postage expense due to United States Postal Service
postage increase will be a pass through cost 1 Surcharge Is assessed for each
participant upon whom delinquency activity is performed In the month consistent
with the standard collection schedule Included in the program guidelines 2 The
"Special Project" fee would be charged for system and report changes or
enhancements that would be needed to meet lenders requfrements. Fee only to be
charged If disclosed and approved by lender In advance. Schedule A - Page 1



--------------------------------------------------------------------------------



 